Citation Nr: 0813170	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  04-17 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for fracture of ribs, 
left side.  

3.  Entitlement to service connection for a left ankle 
sprain.  

4.  Entitlement to service connection for Guillain-Barré 
syndrome.  

5.  Entitlement to service connection for fracture of right 
thumb.  

6.  Entitlement to service connection for fracture of second 
and third toes, left foot.  

7.  Entitlement to service connection for right elbow strain.  

8.  Entitlement to service connection for left shoulder 
strain.  

9.  Entitlement to service connection for left wrist strain.
  
10.  Entitlement to service connection for left knee strain.  

11.  Entitlement to service connection for fracture of right 
hand.  

12.  Entitlement to service connection for left hip strain.  

13.  Entitlement to service connection for sciatica to left 
hip.  

14.  Entitlement to service connection for fracture of right 
fifth finger.  

15.  Entitlement to service connection for a peptic ulcer.  

16.  Entitlement to service connection for hypertension.  

17.  Entitlement to service connection for chronic upper 
respiratory infection.    

18.  Entitlement to service connection for renal failure.  

19.  Entitlement to service connection for hyperlipidemia.  

20.  Entitlement to service connection for gastroenteritis.

21.  Entitlement to an initial evaluation in excess of 40 
percent for diabetes mellitus with early diabetic nephropathy 
and impotence.  

22.  Entitlement to an initial evaluation in excess of 10 
percent for status post laparotomy and cholecystectomy, 
history of Gilbert's syndrome.

23.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

24.  Entitlement to an initial evaluation in excess of 10 
percent for acoustic neuroma of cochlear nerve, left ear, 
status post translabyrinth resection.  

25.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

26.  Entitlement to an initial evaluation in excess of 10 
percent for fracture of first phalanx of fifth toe, left 
foot.  

27.  Entitlement to an initial evaluation in excess of 10 
percent for hallux rigidus, right great toe.

28.  Entitlement to an initial compensable evaluation for 
scar, laceration of left thumb.

29.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar strain with mild diffuse lumbar 
spondylosis.  

30.  Entitlement to an initial evaluation in excess of 10 
percent for cervical strain with mild diffuse cervical 
spondylosis.  

31.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).    

32.  Entitlement to an initial evaluation in excess of 10 
percent for coronary artery disease.    

33.  Entitlement to an initial evaluation in excess of 10 
percent for tinea cruris of groin, eczema of arms and 
keratosis pilaris of left foot.      


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1977 to December 
1979 and from March 1982 to August 2002.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in April 2004, the veteran requested a Board hearing 
at the RO.  The RO scheduled the veteran for such a hearing 
in November 2007, but on that date, the veteran failed to 
appear.  Inasmuch as the veteran did not request postponement 
of the hearing, the Board considers the hearing request 
withdrawn.

The Board addresses the claims of entitlement to service 
connection for a left ankle sprain, Guillain-Barré syndrome, 
fracture of right thumb, fracture of second and third toes, 
left foot, right elbow strain, left shoulder strain, left 
wrist strain, left knee strain, and fracture of right hand, 
and entitlement to higher initial evaluations for diabetes 
mellitus with early diabetic nephropathy and impotence, 
status post laparotomy and cholecystectomy, history of 
Gilbert's syndrome, acoustic neuroma of cochlear nerve, left 
ear, status post translabyrinth resection, hemorrhoids, 
fracture of first phalanx of fifth toe, left foot, hallux 
rigidus, right great toe, scar, laceration of left thumb, 
lumbar strain with mild diffuse lumbar spondylosis, cervical 
strain with mild diffuse cervical spondylosis, GERD, coronary 
artery disease, tinea cruris of groin, eczema of arms and 
keratosis pilaris of left foot in the Remand section of this 
decision, below, and REMANDS these claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.




FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran does not currently have right ear hearing 
loss by VA standards.  

3.  The veteran does not currently have residuals of 
fractured ribs, left side.  

4.  The veteran does not currently have a left hip strain or 
sciatica.  

5.  The veteran does not currently have residuals of a 
fracture of the right fifth finger.  

6.  The veteran does not currently have a peptic ulcer.  

7.  The veteran does not currently have hypertension.  

8.  The veteran does not currently have a chronic upper 
respiratory infection.    

9.  The veteran does not currently have renal failure.  

10.  The veteran does not currently have a disability 
manifested by hyperlipidemia.  

11.  The veteran does not currently have gastroenteritis.

12.  The veteran is currently in receipt of a 10 percent 
evaluation for tinnitus, the maximum schedular evaluation 
available for tinnitus, whether perceived in one ear or both 
ears.

13.  The veteran's tinnitus does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of regular schedular standards.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2007).

2.  Residuals of fractured ribs, left side, were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).  

3.  A left hip strain was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007).  

4.  Sciatica to the left hip was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  

5.  A fracture of the right fifth finger was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  
  
6.  A peptic ulcer was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).
  
7.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

8.  A chronic upper respiratory infection was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).  
    
9.  Renal failure was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007).  
  
10.  Hyperlipidemia was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007).  

11.  Gastroenteritis was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007).  

12.  There is no legal basis for entitlement to an initial 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002, 2007); Smith v. Nicholson, 19 Vet. App. 63 (2005) 
rev'd, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
provided the veteran adequate notice and assistance with 
regard to his claims for service connection such that the 
Board's decision to proceed in adjudicating those claims does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

VA did not provide the veteran adequate notice and assistance 
with regard to his claim for an initial evaluation in excess 
of 10 percent for tinnitus.  However, the Court has held that 
the statutory and regulatory provisions pertaining to VA's 
duties to notify and assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than on consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  Such is the case with regard to this particular 
claim.  Moreover, because the law precludes the veteran's 
entitlement to a higher initial evaluation for tinnitus, 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating the claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claims for service connection by letter dated August 2004, 
before initially deciding those claims in a rating decision 
dated December 2004. The timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the letter, the RO acknowledged the veteran's claims 
for service connection, notified the veteran of the evidence 
needed to substantiate those claims, identified the type of 
evidence that would best do so, informed him of VA's duty to 
assist, and indicated that it was developing his claims 
pursuant to that duty.  The RO also identified the evidence 
it had received in support of the veteran's claims and the 
evidence it was responsible for securing.  The RO noted that 
it would make reasonable efforts to assist the veteran in 
obtaining all outstanding evidence provided she identified 
the source(s) thereof.  The RO also noted that, ultimately, 
it was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA any evidence he had in his possession that pertained to 
his claims.  

The content of the notice letter does not reflect compliance 
with the requirements
of the law as found by the Court in Dingess/Hartman.  
Therein, the RO did not
provide the veteran information on disability ratings or 
effective dates.  The veteran
has not, however, been prejudiced as a result thereof.  
Bernard, 4 Vet. App. at 394.
Rather, as explained below, service connection may not be 
granted in this case;
therefore, any question regarding what disability rating or 
effective date to 
assign a grant of service connection is moot. 

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for service 
connection.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  
Specifically, the RO secured and associated with the claims 
file all evidence the veteran identified as being pertinent 
to his claims, including service medical records and post-
service treatment records.  Since then, the veteran has not 
indicated that there is other information or evidence to 
secure in support of his claims.  

The RO also conducted medical inquiry in support of the 
claims by affording the veteran VA examinations, during which 
VA examiners addressed the etiology and severity of the 
disabilities at issue in this decision.  The veteran does not 
now assert that the reports of these examinations are 
inadequate to decide the claims at issue.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 



II.  Analysis of Claims

A.  Claims for Service Connection

The veteran claims entitlement to service connection for 
right ear hearing loss, residuals of fractured ribs, left hip 
and right fifth finger disabilities, a peptic ulcer, 
hypertension, an upper respiratory infection, renal failure, 
hyperlipidemia and gastroenteritis.  His representative 
specifically asserts that the veteran initially manifested 
some of these disabilities during active service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection may be presumed for arthritis, and an 
organic disease of the nervous system, which includes 
sensorineural hearing loss, cardiovascular-renal disease, 
including hypertension, and peptic ulcers if the veteran 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, and one of 
these conditions became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101(3), 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a)(1)-(3), 3.309(a) (2007).

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran's service medical records establish that, prior 
to and during service, the veteran received treatment for 
complaints associated with his digestive and gastrointestinal 
systems.  During service, the veteran also received treatment 
for upper respiratory infections and right fifth finger 
complaints.  Medical professionals diagnosed, in part, 
hyperlipidemia, peptic ulcer disease and gastroenteritits.  
They did not diagnose hypertension or renal failure and noted 
normal right ear hearing.  In-service x-rays revealed no 
abnormalities of the ribs, left hip or right fifth finger.

Since discharge, the veteran has not identified any records 
of post-service medical treatment, which would establish that 
he is receiving treatment for the conditions at issue in this 
decision.  He has, however, undergone VA examinations of the 
alleged conditions.  During these examinations, conducted in 
December 2002 and January 2003, the veteran reported that he 
had no complications of, or functional impairment secondary 
to, fractured ribs or the renal failure he once experienced 
when taking Baycol.  He also reported that he had 
hyperlipidemia secondary to his diabetes, which is service-
connected.  

Examiners noted normal blood pressure and right ear hearing 
and no abnormalities of the ribs, left hip and right fifth 
finger.  X-rays of the chest, left rib, left hip and right 
hand were negative.  An upper gastrointestinal series 
revealed gastroesophageal reflux, but no other abnormalities, 
including ulcerations.  VA examiners diagnosed normal 
auditory acuity in the right ear, a fractured rib on the left 
side, subjective without residuals, a left hip strain, no 
residuals of a fractured right fifth finger, no pathology to 
render diagnoses of an upper respiratory infection, 
hypertension, peptic ulcer and renal failure, and resolved 
gastroenteritis.  They did not note hyperlipidemia or any 
disability manifested thereby.  They attributed the veteran's 
digestive and gastrointestinal system abnormalities to 
gastroesophageal reflux disease, which is service connected.  

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record establishing that he currently has the conditions at 
issue in this decision.  (Although a VA examiner diagnosed a 
left hip strain, he noted no left hip abnormalities to 
support such a diagnosis; in fact, in the body of his VA 
examination report, he referred to the left hip as normal.)  
Such assertions may not be considered competent evidence of 
current disabilities as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge to 
diagnose a medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions). 

Inasmuch as there is no competent medical evidence of record 
diagnosing right ear hearing loss by VA standards, residuals 
of fractured ribs, left hip and right fifth finger 
disabilities, a peptic ulcer, hypertension, an upper 
respiratory infection, renal failure, hyperlipidemia and 
gastroenteritis, the Board concludes that such disabilities 
were not incurred in or aggravated by service.  The Board 
further concludes that the right ear hearing loss, peptic 
ulcer and hypertension may not be presumed to have been so 
incurred.  The evidence in each of these cases is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of his 
claims.  Rather, as a preponderance of the evidence is 
against each claim, such claims must be denied.

B.  Claim for a Higher Initial Evaluation

The veteran seeks an evaluation in excess of 10 percent for 
the tinnitus on the basis that it has worsened.  He asserts 
that the evaluation initially assigned this disability does 
not accurately reflect the severity of associated 
symptomatology.  His representative requests that VA afford 
the veteran another VA examination of his ears because the 
last examination was conducted approximately five years ago.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

The veteran filed a claim for service connection for tinnitus 
in September 2002.  In a rating decision dated February 2003, 
the RO granted the veteran service connection for tinnitus 
and assigned that disability a 10 percent evaluation pursuant 
to Diagnostic Code (DC) 6260.  Thereafter, effective June 13, 
2003, this DC was revised, in part, to clarify then existing 
VA practice allowing for a single 10 percent evaluation 
whether tinnitus was perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note (2) 
(2007).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
then held that the pre-1999 and pre-June 13, 2003 versions of 
DC 6260 required the assignment of separate 10 percent 
evaluations for tinnitus in each ear.  VA appealed this 
decision to the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit subsequently reversed 
the Court's decision in Smith and affirmed VA's long-standing 
interpretation of the pre-June 13, 2003 DC 6260 as 
authorizing a single 10 percent evaluation for tinnitus, 
whether perceived as unilateral or bilateral.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The veteran is currently in receipt of the maximum schedular 
evaluation available for tinnitus, whether perceived in one 
ear or both ears, under both the pre-June 13, 2003 and 
current versions of DC 6260.  The Board thus concludes that 
there is no legal basis for the veteran's entitlement to a 
higher initial evaluation for tinnitus.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The veteran does not assert that 
his tinnitus presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  Referral for extraschedular consideration under 
38 C.F.R. § 3.321 is thus not indicated.


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for fracture of ribs, left side, is 
denied.  

Service connection for left hip strain is denied.  

Service connection for sciatica to left hip is denied.  

Service connection for fracture of right fifth finger is 
denied.  

Service connection for a peptic ulcer is denied.  

Service connection for hypertension is denied.  

Service connection for chronic upper respiratory infection is 
denied.    

Service connection for renal failure is denied.  

Service connection for hyperlipidemia is denied.  

Service connection for gastroenteritis is denied.

An initial evaluation in excess of 10 percent for tinnitus is 
denied.


REMAND

The veteran claims entitlement to service connection for 
disabilities of the left ankle, right thumb, left second and 
third toes, right elbow, left shoulder, left wrist, left knee 
and right hand and Guillain-Barré syndrome and entitlement to 
higher initial evaluations for diabetes mellitus, status post 
laparotomy and cholecystectomy, a left ear disability, 
hemorrhoids, a left fifth toe disability, hallux rigidus of 
the right great toe, laceration of left thumb, lumbar and 
cervical spine disabilities, GERD, coronary artery disease 
and a skin disability.  Additional action is necessary before 
the Board decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the veteran adequate assistance; therefore, to 
proceed in adjudicating these claims would prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
examinations in support of the claims being remanded are 
nec
ess
ary
.  
The 
RO
afforded the veteran examinations during the course of this 
app
eal
, 
but 
the 
rep
ort
s
of these examinations are inadequate to decide these claims.  
Fir
st, 
the
rei
n, 
no
examiner commented on whether the veteran's current 
dis
abi
lit
ies 
wer
e
related to his active service, during which he received 
tre
atm
ent 
for
, 
or 
med
ica
l
professionals noted ankle, thumb, toe, elbow, shoulder, 
wri
st, 
kne
e 
and 
han
d
complaints and Guillain-Barré syndrome.  Second, since the 
vet
era
n 
und
erw
ent
these examinations, in written statements dated November 2005 
and 
Feb
rua
ry 
200
8, 
the veteran's representative has requested that VA afford the 
vet
era
n 
add
iti
ona
l
examinations on the basis that approximately five years have 
pas
sed 
sin
ce 
the 
las
t
examinations.  The Board agrees that additional examinations 
are 
nec
ess
ary 
giv
en
that initial evaluations are at issue and there must be 
suf
fic
ien
t 
evi
den
ce 
of 
rec
ord
for the Board to determine whether staged ratings are 
app
rop
ria
te.  
To 
so 
det
erm
ine
,
the evidence must be clear regarding the current level of 
imp
air
men
t 
cau
sed 
by 
the
service-connected disabilities at issue in this Remand.

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for service connection for disabilities 
of the left ankle, right thumb, left 
second and third toes, right elbow, left 
shoulder, left wrist, left knee and right 
hand.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose all disabilities of 
the left ankle, right thumb, 
left second and third toes, 
right elbow, left shoulder, 
left wrist, left knee and right 
hand shown to exist; 

b) opine whether any disability 
preexisted service and, if so, 
whether it increased in 
disability in service; 

c) for any disability that did 
not preexist service, opine 
whether it is at least as 
likely as not related to the 
veteran's active service, 
including documented in-service 
ankle, thumb, toe, elbow, 
shoulder, wrist, knee and hand 
complaints; and

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.  

2.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for Guillain-Barré 
syndrome.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the veteran 
has Guillain-Barré syndrome or 
residuals thereof, and if so, 
is it as least as likely as not 
related to service; and  

b) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.  

3.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for higher initial evaluations for hallux 
rigidus of the right great toe, fracture 
of the first phalanx of the left fifth 
toe, lumbar spine and cervical spine 
disabilities.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) identify all right great toe, 
left fifth toe, lumbar spine and 
cervical spine symptomatology, 
including, if appropriate, 
limitation of motion, ankylosis, 
abnormal gait, abnormal spinal 
contour, pain, tenderness, muscle 
spasm and guarding;  

b) identify the severity of the 
symptoms in terms of how often they 
manifest and to what degree;  

c) based on x-ray results, 
specifically indicate whether 
the veteran has arthritis of 
the right great toe, left fifth 
toe, lumbar spine and cervical 
spine; 

d) indicate whether the veteran has 
disc disease and, if so, identify 
the frequency and duration of any 
incapacitating episodes of such 
disease the veteran suffers during a 
12 month period;  

e) consider whether the veteran's 
right great toe, left fifth toe, 
lumbar spine or cervical spine 
symptoms cause functional loss due 
to reduced or excessive excursion, 
decreased strength, speed, or 
endurance, or the absence of 
necessary structures, deformity, 
adhesion, and/or defective 
innervation and, if so, describe the 
extent of this loss during flare-ups 
or after repetitive use in terms of 
additional loss of motion beyond 
that which is observed clinically; 

f) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

g) identify any evidence of 
neuropathy or other nerve 
involvement due to the right great 
toe, left fifth toe, lumbar spine 
and cervical spine disabilities, to 
include reflex changes;  

h) describe the impact of each of 
the veteran's service-connected 
orthopedic disabilities on his daily 
activities and employability; and 

i) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for higher initial evaluations for scars, 
residuals of a laparotomy and 
cholecystectomy and a left thumb 
laceration.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) identify the nature of all 
scarring that results from the 
veteran's laparotomy and 
cholecystectomy and left thumb 
laceration, and the extent of areas 
affected in terms of square inches; 

b) specifically indicate whether the 
scarring limits the veteran's 
ability to function, is deep, or 
causes limited motion;

c) identify all other residuals of 
the laparotomy and cholecystectomy 
and left thumb laceration;  

d) describe the severity of the 
symptoms in terms of how often they 
manifest and to what degree;  

e) describe the impact of the 
scarring on the veteran's daily 
activities and employability; and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for a higher initial evaluation for a 
skin disability.  Forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify all skin symptomatology, 
including, if appropriate, scarring, 
exfoliation, exudation, itching, 
lesions, disfigurement, crusting, 
and systemic or nervous 
manifestations;  

b) identify the severity of the 
symptoms in terms of how often they 
manifest and to what degree;  

c) indicate whether the skin 
disability affects exposed or 
nonexposed areas and quantify by 
percentage all exposed areas 
affected; 

d) identify the percentage of the 
entire body affected by the skin 
disability;  

e) note all treatment for the 
disability, including, if 
appropriate, any systemic therapy, 
and identify the duration of such 
treatment during the prior 12-month 
period; 

f) describe the impact of the 
veteran's skin disability on his 
daily activities and employability; 
and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

6.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for higher initial evaluations for 
digestive system disabilities.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) identify all digestive system 
symptomatology, including, if 
appropriate, pain, vomiting, weight 
loss, hematemesis, melena, anemia, 
involuntary bowel movements, 
bleeding, hemorrhoids and fissures; 

b) identify the severity of the 
symptoms in terms of how often they 
manifest and to what degree;  

c) characterize the veteran's GERD 
as mild, moderate, moderately severe 
or severe;

d) indicate whether and how often 
the veteran experiences 
incapacitating episodes of GERD and 
whether such episodes are productive 
of definite impairment of health; 

e) characterize any hemorrhoids as 
mild or moderate and indicate 
whether they are large, thrombotic, 
irreducible, inoperable, 
irremediable and/or involve 
excessive redundant tissue, 
persistent bleeding, anemia and/or 
fissures;

f) describe the impact of each of 
the veteran's digestive system 
disabilities on his daily activities 
and employability; and 

g) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

7.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for a higher initial evaluation for 
acoustic neuroma of the left ear.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) identify all symptomatology 
associated with the acoustic neuroma 
of the cochlear nerve, left ear, and 
translabyrinth resection including, 
if appropriate, dizziness, 
staggering, vertigo, and cerebellar 
gait; 

b) identify the severity of the 
symptoms in terms of how often they 
manifest and to what degree; 

c) describe the impact of the 
veteran's left ear disability on his 
daily activities and employability; 
and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

8.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for a higher initial evaluation for 
coronary artery disease.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify all symptomatology 
associated with the veteran's 
coronary artery disease including, 
if appropriate, dyspnea, fatigue, 
angina, dizziness, and syncope; 

b) identify the severity of the 
symptoms in terms of how often they 
manifest and to what degree; 

c) indicate whether the coronary 
artery disease requires continuous 
medication;

d) describe the impact of the 
veteran's coronary artery disease on 
his daily activities and 
employability; and 

e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

9.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for a higher initial evaluation for 
diabetes mellitus.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify all symptomatology 
associated with the veteran's 
diabetes mellitus; 

b) identify the severity of the 
symptoms in terms of how often they 
manifest and to what degree; 

c) indicate whether the veteran's 
diabetes mellitus causes episodes of 
ketoacidosis or hypoglycemia 
requiring hospitalizations yearly or 
visits to a diabetic care provider 
monthly and if so, identify the 
number of hospitalizations and 
visits; 

d) describe the impact of the 
veteran's diabetes mellitus on his 
daily activities and employability; 
and 

e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

10.  Readjudicate the claims being 
remanded.  For all denied claims, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


